Case: 20-1249    Document: 18     Page: 1   Filed: 04/09/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  RONALD J. YOUNG,
                   Claimant-Appellant

                             v.

  ROBERT L. WILKIE, SECRETARY OF VETERANS
                    AFFAIRS,
               Respondent-Appellee
              ______________________

                        2020-1249
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-6794, Judge Joseph L. Toth.
                 ______________________

                   Decided: April 9, 2020
                  ______________________

    RONALD J. YOUNG, North Fort Myers, FL, pro se.

     MATTHEW PAUL ROCHE, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 JOSEPH H. HUNT, ELIZABETH MARIE HOSFORD, ROBERT
 EDWARD KIRSCHMAN, JR.; Y. KEN LEE, EVAN SCOTT GRANT,
 Office of General Counsel, United States Department of
 Veterans Affairs, Washington, DC.
                   ______________________
Case: 20-1249    Document: 18     Page: 2    Filed: 04/09/2020




 2                                           YOUNG   v. WILKIE



     Before NEWMAN, DYK, and REYNA, Circuit Judges.
 PER CURIAM.
      Ronald J. Young, a Navy veteran proceeding pro se, ap-
 peals the decision of the United States Court of Appeals for
 Veterans Claims that affirmed a denial of his claim for dis-
 ability compensation. Mr. Young seeks disability compen-
 sation after receiving medical treatment that he claims
 caused him injuries. He also claims that a treating physi-
 cian intentionally harmed and sexually assaulted him. We
 dismiss Mr. Young’s appeal because this court lacks juris-
 diction over appeals from the U.S. Court of Appeals for Vet-
 erans Claims, such as this, that involve solely challenges
 to factual determinations, or challenges to the application
 of law or regulation to the facts of a particular case.
                        BACKGROUND
      Mr. Young served on active duty in the U.S. Navy from
 June 1969 to April 1970. In May 2010, he underwent a
 colonoscopy at a U.S. Department of Veterans Affairs (VA)
 treatment facility. Mr. Young was diagnosed with internal
 hemorrhoids, diverticulitis, and angiodysplasia. Medical
 records indicate that after the procedure, Mr. Young was
 in “stable” condition and had “no adverse effects noted from
 procedure or sedation.” J.A. 29. In June 2010, Mr. Young
 called the VA and reported stomach problems, which a
 nurse attributed to acid reflex and heart burn—conditions
 unrelated to colonoscopies. The nurse advised Mr. Young
 to take over-the-counter Prilosec. In July 2010, Mr. Young
 visited the Emergency Room, where he was diagnosed with
 a serious urinary tract infection and was prescribed antibi-
 otics. Mr. Young never complained about rectal bleeding
 or assault during the June 2010 call or during the July
 2010 visit.
     Two years after the medial treatment, in March 2012,
 Mr. Young submitted a claim to the VA Regional Office
 (“Regional Office”), seeking benefits as a “person disabled
Case: 20-1249        Document: 18   Page: 3     Filed: 04/09/2020




 YOUNG   v. WILKIE                                             3



 by treatment or vocational rehabilitation” under 38 U.S.C.
 § 1151. In particular, Mr. Young claimed that the colonos-
 copy caused rectal bleeding and a vitamin B-12 deficiency.
 Mr. Young also claimed that the treating physician in May
 2010 intentionally hurt, violated, and raped him. The Re-
 gional Office reviewed Mr. Young’s medical records and ob-
 tained an opinion from a VA medical examiner. The
 examiner opined that the treating physician properly con-
 ducted Mr. Young’s colonoscopy and did not cause Mr.
 Young’s bleeding or his vitamin B-12 deficiency. The ex-
 aminer found no evidence of sexual assault. As a result,
 the Regional Office denied Mr. Young’s claim for § 1151
 compensation benefits. Mr. Young appealed the Regional
 Office determination to U.S. Board of Veterans’ Appeals
 (“Board”).
      The Board concluded that compensation was “not war-
 ranted.” J.A. 20. The Board explained that in order to ob-
 tain disability compensation under 38 U.S.C. § 1151, Mr.
 Young was required to show (i) that the VA treatment
 caused the alleged disability and (ii) that the proximate
 cause of the disability was either an unforeseeable event or
 the fault of the VA in furnishing the medical treatment
 (e.g., carelessness, negligence, lack of proper skill, or an er-
 ror in judgment). The Board concluded that Mr. Young
 failed to prove that his asserted disability was caused by
 the medical treatment.
     Mr. Young appealed the Board’s determination to the
 U.S. Court of Appeals for Veterans Claims (“Veterans
 Court”). The Veterans Court affirmed the Board’s determi-
 nation that Mr. Young is not entitled to disability compen-
 sation under § 1151. The Veteran’s Court affirmed the
 Board’s finding that Mr. Young had not identified evidence
 establishing a link between his May 2020 colonoscopy and
 his alleged rectal bleeding and vitamin B-12 deficiency. In
 addition, the Veteran’s Court affirmed the Board’s finding
 that contemporaneous medical evidence outweighed Mr.
 Young’s lay assertions of an assault. The Veterans Court
Case: 20-1249     Document: 18       Page: 4   Filed: 04/09/2020




 4                                             YOUNG   v. WILKIE



 entered judgment against Mr. Young on November 19,
 2019. Mr. Young appeals to this Court.
                           ANALYSIS
     Our jurisdiction to review decisions by the Veterans
 Court is limited. Wanless v. Shinseki, 618 F.3d 1333, 1336
 (Fed. Cir. 2010). We have exclusive jurisdiction to review
 and decide challenges to the validity of any statute or reg-
 ulation, or to any interpretation of statutory, regulatory, or
 constitutional provisions, to the extent such provisions are
 presented and necessary to a decision. 38 U.S.C. § 7292(c).
 We lack jurisdiction to review challenges to factual deter-
 minations, or challenges to the application of law or regu-
 lation to the facts of a particular case. Id. § 7292(d)(2). And
 while we liberally construe pro se pleadings, like those
 here, in favor of a pro se veteran, the veteran is still re-
 quired to establish jurisdiction. Reynolds v. Army & Air
 Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988).
     As we understand his informal brief, Mr. Young raises
 two types of challenges. First, Mr. Young challenges the
 Veterans Court’s affirmance of the Board’s factual findings
 that underlie its determination that Mr. Young is not enti-
 tled to benefits under 38 U.S.C. § 1151(a)(1). Second, Mr.
 Young challenges the Veterans Court’s affirmance of the
 Board’s application of § 1151(a)(1) to the facts of Mr.
 Young’s case. We have no jurisdiction to hear any of Mr.
 Young’s challenges. 38 U.S.C. § 7292(d)(2). Finally, Mr.
 Young does not raise a constitutional challenge or issue.
 Consequently, we lack jurisdiction to hear Mr. Young’s ap-
 peal. For that reason, the appeal is hereby dismissed.
                         DISMISSED
                             COSTS
     No costs.